UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 12-6795


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

MICHAEL GEROD WESTBROOK,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Columbia.   Cameron McGowan Currie, District
Judge. (3:09-cr-00714-CMC-2; 3:11-cv-02444-CMC)


Submitted:   July 19, 2012                 Decided:   July 26, 2012


Before DUNCAN, AGEE, and WYNN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Michael Gerod Westbrook, Appellant Pro Se.      James Chris
Leventis, Jr., OFFICE OF THE UNITED STATES ATTORNEY, Stanley
Duane Ragsdale, Assistant United States Attorney, Columbia,
South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Michael Gerod Westbrook seeks to appeal the district

court’s order denying relief on his 28 U.S.C.A. § 2255 (West

Supp.    2012)    motion.        The   order    is   not      appealable     unless    a

circuit justice or judge issues a certificate of appealability.

28    U.S.C.       § 2253(c)(1)(B)         (2006).            A     certificate       of

appealability will not issue absent “a substantial showing of

the denial of a constitutional right.”                      28 U.S.C. § 2253(c)(2)

(2006).     When the district court denies relief on the merits, a

prisoner        satisfies     this      standard       by     demonstrating         that

reasonable       jurists      would    find     that    the       district       court’s

assessment of the constitutional claims is debatable or wrong.

Slack v. McDaniel, 529 U.S. 473, 484 (2000); see Miller-El v.

Cockrell, 537 U.S. 322, 336-38 (2003).                  When the district court

denies      relief       on   procedural       grounds,       the    prisoner       must

demonstrate       both    that   the    dispositive         procedural     ruling     is

debatable, and that the motion states a debatable claim of the

denial of a constitutional right.              Slack, 529 U.S. at 484-85.

             We have independently reviewed the record and conclude

that Westbrook has not made the requisite showing.                        Accordingly,

we   deny   a    certificate     of    appealability,        deny   the    motion    for

leave to proceed in forma pauperis, and dismiss the appeal.                           We

dispense     with    oral      argument    because      the       facts    and    legal



                                           2
contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.

                                                           DISMISSED




                                3